           Case 1:20-cv-05917-VEC Document 11 Filed 11/25/20 Page 1 of SDNY
                                                                USDC   3


                                MEMO ENDORSED
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                      IN THE UNITED STATES DISTRICT COURT       DATE FILED: 11/25/2020
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


    JOSEPH GUGLIELMO, on behalf of himself                   Civil Action No. 1:20-cv-05917-VEC
    and all other similarly situated,

                                 Plaintiff,

                  v.                                                 CONSENT MOTION AND
                                                               INCORPORATED MEMORANDUM FOR
                                                                 ENTRY OF STIPULATED CONSENT
    ALPHA INDUSTRIES OF VIRGINIA, INC.,                                     DECREE

                                  Defendant.



         Defendant Alpha Industries of Virginia, Inc. (“Alpha”) hereby submits the instant Consent

Motion for Entry of Stipulated Consent Decree (“Consent Decree”). For the reasons set forth

herein, Alpha respectfully requests that the Court, in the exercise of its inherent power, enter the

Consent Decree nunc pro tunc to the Court’s November 13, 2020 Order dismissing this case (DE

9). Plaintiff consents to the relief requested in this motion. Pursuant to that Order, the Parties also

request that the Court retain enforcement jurisdiction in connection with the Consent Decree1, and

will provide the separately executed Settlement Agreement, the conditions for which have now

been satisfied, for in camera inspection by the Court.

                                       Relevant Procedural Background

      1. In late September, 2020 the Parties hereto agreed in principle to the general settlement

         terms and ultimate dismissal of this matter.




1
  The Parties respectfully submit that the conditions pursuant to the settlement agreement have been satisfied, and
the Parties seek the Court’s continuing enforcement jurisdiction only over the Consent Decree.
      Case 1:20-cv-05917-VEC Document 11 Filed 11/25/20 Page 2 of 3




2. On November 13, 2020, and as a result of the settlement of this matter, Plaintiff’s counsel

   filed a Notice of Settlement (DE 8).

3. The Notice of Settlement provided in part that this matter would be dismissed upon the

   completion of certain conditions. These conditions comprised generally payment by

   Defendant to Plaintiff and the execution by the Parties of a Consent Decree in connection

   with which Alpha will implement changes to Alpha’s web site in order to achieve

   substantial compliance with WCAG 2.0, a standard that guides website development to

   enable improved accessibility by visually impaired persons.

4. The Consent Decree further provides that its effective date commences at the date the

   Consent Decree is entered as an Order by the Court.

5. The Parties anticipated that the 60 day period referred to in the Notice of Settlement would

   provide sufficient time for the contemplated Consent Decree to be agreed to and finalized.

6. After various drafts with relatively minor changes were exchanged between the Parties, the

   Parties agreed to a final version of the Consent Decree, which was executed by Alpha and

   transmitted to Plaintiff’s counsel during the last week of October, 2020. (Exhibit “A”

   hereto).

7. Owing to inadvertent communication mishaps between the Parties, the fully executed

   Consent Decree was only received by the undersigned on November 24, 2020. Plaintiff’s

   counsel requested, and the undersigned agreed, to file the instant motion with the Court.

8. Plaintiff and Defendant have at all times acted in good faith in seeking to resolve this matter

   in good faith, and anticipated filing the instant motion within 60 days of the filing of the

   Notice of Settlement.
                    Case 1:20-cv-05917-VEC Document 11 Filed 11/25/20 Page 3 of 3




              9. The delay in submitting the instant motion to the Court is likewise made in good faith, and

                  is not intended to burden the Court’s resources.

              10. Defendant Alpha submits that the failure to enter the Consent Decree would defeat the

                  intent of the Settlement Agreement and result in substantial prejudice to Alpha.

              11. Plaintiff consents to the filing of this motion and to the entry of the executed Consent

                  Decree.

              12. The Parties also request that the Court retain enforcement jurisdiction in connection with

                  the Consent Decree (24 months from the Effective Date).

          WHEREFORE: Defendant Alpha Industries of Virginia, Inc. respectfully requests that the Court

          in the exercise of its inherent power, grant the instant motion and enter the Consent Decree nunc

          pro tunc to November 13, 2020, and retain enforcement jurisdiction throughout the Consent

          Decree term.

          DATED: November 24, 2020

                                                        Respectfully submitted,

                                                        MANDELBAUM SALSBURG, P.C.
                                                        Attorneys for Plaintiff
Application DENIED. The Court will not retain
jurisdiction to enforce the consent decree unless
the parties file the entire settlement agreement        By:    /s/
publicly or provide an explanation, consistent with            Steven W. Teppler, Esq.
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d                   1270 6th Avenue Suite 1808
110 (2d Cir. 2006), why the settlement agreement               New York, NY 10020
should not be filed publicly.                                  Tel. 646.946.5659
                                                               Fax. 973-736-4670
SO ORDERED.                                                    Email: steppler@lawfirm.ms




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                    11/25/2020
